 



Exhibit 10.34

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2



 



SECOND AMENDMENT TO LICENSE AGREEMENT

 

This Second Amendment to the License Agreement and first amendment (JHU
Agreement (JHTT # A02186 and A16248 dated 22-June-2006 and 05-May-2009,
collectively, the “Agreement”), is entered into as of 20 December 2013 by and
among CAPRICOR, INC, a Delaware corporation having an address at 8840 Wilshire
Blvd, 2nd Floor, Beverly Hills, CA 90211 (“Company”), and Johns Hopkins
University (“JHU”), having offices at 3400 N. Charles Street, Baltimore, MD
21218-2695.

 

RECITAL

 

In consideration of mutual promises contained herein, the parties hereto agree
as follows:

 

AMENDMENT

 

1.                  Terms. Capitalized terms in this Amendment shall have the
same meaning as those in the Agreement, unless specifically defined in this
Amendment. All section and paragraph references refer to sections or paragraphs
as applicable, in the Agreement. References to the term “Agreement” in the
Agreement shall be deemed to include the Amendment.

 

2.                  Interpretation. Except as expressly modified herein, the
Agreement shall remain in full force and effect in accordance with its terms. To
the extent there are any inconsistencies or ambiguities between this Amendment
and the Agreement, the terms of this Amendment shall supersede the Agreement.

 

3.                  Amendments to the License Agreement:

 

A.Delete Paragraph 1.8 and replace with:

 

1.8 “LICENSED PRODUCT(S)” as used herein in either singular or plural shall mean
any material, composition, drug, or other product, the manufacture, use, or sale
of which by Company, an AFFILIATED COMPANY, or a SUBLICENSEE would constitute,
but for the license granted to Company pursuant to this Agreement, an
infringement of a VALID CLAIM of the PATENT RIGHTS (infringement shall include,
but is not limited to, direct, contributory, or inducement to infringe).

 

B.Delete Paragraph 1.9 and replace with:

 

1.9 “LICENSED SERVICE(S)” as used herein in cither singular or plural shall mean
the performance on behalf of a third party by Company, an AFFILIATED COMPANY or
a SUBLICENSEE of any method, including any drug discovery or screening, or the
manufacture of any product or the use of any product or composition which would
constitute, but for the license granted to Company pursuant to this Agreement,
an infringement of a VALID CLAIM of the PATENT RIGHTS

 



 

 

 

(infringement shall include, but not be limited to, direct, contributory, or
inducement to infringe).

 

C.Add Paragraph 1.14

 

1.14 “VALID CLAIM” shall mean a claim of an issued patent or pending patent
application included within the PATRENT RIGHTS, which claim has not (a) lapsed,
been canceled or become abandoned, (b) been declared invalid or unenforceable by
a non-appealable decision or judgment of a court or other appropriate body or
authority of competent jurisdiction, or (c) been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, provided that an
unissued claim in a pending application shall not constitute a VALID CLAIM
beyond […***…] from the priority date of the application in which it is pending,
provided further that if later issued such claim shall constitute a VALID CLAIM
upon issuance.

 

D.Add the following to 4.3 (“Infringement”), after the last sentence of section
(a):

 

“Company may choose to delegate its first right to respond to any challenge or
infringement of the PATENT RIGHTS to a SUBLICENSEE upon written permission of
JHU.”

 

E.Delete Paragraph 4.4 and replace with:

 

4.4 Recovery. Any recovery of monetary damages by Company or SUBLICENSEE under
Paragraph 4.3(a) shall be allocated to the parties in the following manner:
(a) first, Company and SUBLICENSEE, as applicable, shall be reimbursed for all
costs and expenses incurred by it in connection with such action; […***…].

 

F.Delete Paragraph 5.1 and replace with:

 

5.1 Reports.

 

a.                   Company shall provide to JHU within thirty (30) days of the
end of each calendar quarter after the FIRST COMMERCIAL SALE, a written report
to JHU of the amount of LICENSED PRODUCT(S) sold, and LICENSED SERVICE(S) sold,
the total NET SALES and NET SERVICE REVENUES of such LICENSED PRODUCT(S) and
LICENSED SERVICE(S), and the running royalties due to JHU as a result of NET
SALES and NET SERVICE REVENUES by Company and AFFILIATED COMPANIES.

 

 

 



2   *Confidential Treatment Requested

 



 

 

 

Company shall provide to JHU within thirty (30) days of the end of each calendar
quarter in which corresponding information is received from SUBLICENSEES and
commencing after the FIRST COMMERCIAL SALE by a SUBLICENSEE, a written report to
JHU of the amount of LICENSED PRODUCT(S) sold, and LICENSED SERVICE(S) sold, the
total NET SALES and NET SERVICE REVENUES of such LICENSED PRODUCT(S) and
LICENSED SERVICE(S), and the running royalties due to JHU as a result of NET
SALES and NET SERVICE REVENUES by SUBLICENSEE(S) thereof.

 

b.                  Payment of any such royalties due shall accompany such
report. The report of sales and royalties due shall be substantially in the
format of the sales and royally report form given in Exhibit D. Prior to the
FIRST COMMERCIAL SALE, Company shall submit to JHU, on an annual basis, a full
written report describing Company's, AFFILIATED COMPANIES’ or any SUBLICENSEE’S
technical efforts towards meeting its obligations under the terms of this
Agreement.

 

G.Add the following after the last sentence of Paragraph 5.4 (“Patent
Acknowledgement”):

 

“Notwithstanding the foregoing, Company shall not be required to mark its
products pursuant to the foregoing if Company is marking its products in
accordance with its normal business practices and such practices are in
accordance with applicable marking laws.”

 

H.Delete Item 5 from Exhibit C and replace with:

 

[…***…]

 

Development Milestone Payment

Successful completion of a full Phase I clinical study […***…]

 

 

$100,000

[…***…]

 

 

[…***…]

 

 

 

 



2   *Confidential Treatment Requested

 





 

 

 

[…***…]

 

[…***…]

 

Full FDA market approval. $1,000,000 (which shall be paid in four (4) equal,
quarterly installments, the first being on such 120th day).

 

For the avoidance of doubt, each of the above milestones shall be payable once
only upon the first achievement of that milestone by the first Licensed Product
or Licensed Service to achieve such milestone. No further payments of a
milestone shall be due for subsequent achievement of the same milestones by
other Licensed Products or Licensed Services. These milestone payments shall be
fully creditable against payments owed by Company to JHU on account of
SUBLICENSE CONSIDERATION attributable to milestone payments received by Company
from a sublicensee on account of a sublicense under the PATENT RIGHTS.

 

IN WITNESS WHEREOF, this Amendment shall take effect as of the Amendment
Effective Date after it has been executed below by the duly authorized
representatives of the parties.

 

THE JOHNS HOPKINS UNIVERSITY CAPRICOR        

By: /s/ Wesley D. Blakeslee                  
Name: Wesley D. Blakeslee, J.D.
Title: Executive Director
Johns Hopkins Technology Transfer







Date: Dec. 20, 2013

By:    /s/ Karen Krasney     
Name: Karen Krasney
Title: EVP, General Counsel








Date: Jan. 9, 2014

   

 

 

 

*Confidential Treatment Requested



 

 

 

 

 

 

 

 

 

